 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Cable Television Corporation and FreightCheckers, Clerical Workers and Helpers, Team-sters Local 856 a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO. Case 32-CA-9204July 27, 1990DECISION AND ORDERBY CHARIMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTUpon a charge filed by the Union on October 5,1987, the General Counsel of the National LaborRelations Board issued a complaint and notice ofhearing on December 22, 1988, alleging that theRespondent violated Section 8(a)(3) and (1) of theAct by discharging and failing to reinstate employ-ee Bill Blight The Respondent filed a timelyanswer admitting in part and denying in part theallegations in the complaint, and raising the Board'sdeferral to an arbitrator's award as an affirmativedefenseOn April 10, 1989, the General Counsel, theUnion, and the Respondent filed with the Board astipulation and motion to transfer the case to theBoard The parties stated that the stipulation andattached exhibits constituted the entire record inthis case and that they waived a hearing and deci-sion by an administrative law judge On June 13,1989, the Board approved the stipulation and trans-ferred the proceeding to the Board for issuance ofa decision and order Thereafter, the GeneralCounsel and the Respondent filed briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOn the entire record and briefs, the Board makesthe followingFINDINGS OF FACTI JURISDICTIONThe Respondent, a California corporation withan office and place of business in Hayward, Cali-fornia, is engaged in the sale and distribution ofcable television services During the 12-monthperiod preceding issuance of the complaint, a rep-resentative penod, the Respondent, in the courseand conduct of its operations, derived gross reve-nues in excess of $100,000 and transmitted pro-gramming originating outside the State of Califor-nia and advertisements for nationally distributedproductsWe find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA Facts'Bill Blight was employed by the Respondentfrom July 1982 to September 29, 1987 During thistime, the Respondent and the Union negotiatedtwo successive 3-year collective-bargaining agree-ments, and the Union survived one deauthonzationand two decertification petitions These included anemployee petition filed in 1981 following a strike inwhich the Respondent had hired permanent re-placements, and an employer petition filed by theRespondent in 1987, which was later withdrawn insettlement of unfair labor practice charges Beforethe settlement, the Respondent sent its employeesletters urging them to reject the Union The Unionbrought the employer petition to the attention ofthe city councils and mayors of two cities in Cali-fornia to which the Respondent had applied torenew its franchise Shortly thereafter, the Re-spondent's western division vice president, DavidLeonard, held a meeting with employees at whichhe announced thatYesterday, your union representatives went tothe mayors and certain city council membersof Hayward and San Leandro and asked themnot to renew our franchises Withoutthese franchises, there will be no cable systemWithout the cable system, there aren't anyjobs Because of this development, ourcompany now has to carefully review all of itsoptionsAfter Leonard's meeting, employee Blight at-tended a Hayward, California city council meetingin his capacity as union-shop steward At the meet-ing, Blight thanked the mayor for persuading man-agement to respect the employees' right to repre-sentation and announced that management had toldhim and other employees that the Union had askedthe mayor not to extend the city's franchise agree-ment with United Cable Blight continuedAt this point we don't know what to believeMany of us feel that we would like the con-tract between United Cable and its Unionmembers smiled before the City most of usreside ins a long term contract with'The parties have stipulated to the authenticity of the transcript andexhibits at the arbitration heanng held April 5, 1988 The parties furtherstipulated that all witnesses would testify before the Board as they had atthe arbitration hearing The following recitation of facts is based on theparties' stipulation of fact, supplemented by uncontroverted evidencefrom the arbitration hearing299 NLRB No 20 UNITED CABLE TELEVISION CORP139United Cable We don't want to jeopardizeour jobs or United Cable's future in this areaWhat we want is to secure them with fair con-tracts We want to avoid a strike and considerthe franchise negotiations one of the best pow-erful aversions [sic] to a strike in that it is anencouragement to United Cable to negotiate ingood faith with United Cable employees andto do so as quickly as possibleSeveral weeks later, Blight received a letter fromRespondent District Manager Mario Dieckmann, astipulated supervisor In the letter, Dieckmannnoted Blight's remarks before the Hayward citycouncil and Blight's attendance at a meeting of theSan Leandro city council where, Dieckmann ob-served, "your union spoke in opposition to United'sfranchise renewal application" Dieckmann's letterfurther advised Blight that, while the Respondentrespects Blight's right to speak at city councilmeetings, it also recognizes that, because he is anemployee, his words "carry more weight" thanstatements by the nonemployee public Dieckmannreminded Blight that "[u]nder well-established legalprinciples and your union contract," Blight couldbe discharged for "willful or deliberate misconductthat results in measurable economic loss to theCompany" and warned himYou must not misrepresent or defame theCompany, or interfere with the Company'sconduct of its business If you do anything likethis, United Cable Television will take it veryseriously It will pursue all appropriate legaland/or contractually privileged actions againstyouNegotiations for a new collective-bargainingagreement began in the spring of 1987, after theRespondent withdrew its election petition and theparties agreed to "bury the hatchet" During nego-tiations, the Respondent successfully advanced eco-nomic arguments to resist a proposal by the Unionto offer employees full-day rather than half-dayholidays About June 5, 1987, the parties enteredinto a contract for the term April 1, 1987, toMarch 31, 1990On September 17, 1987, Respondent PresidentFred Vierra held a meeting with employees atwhich he solicited questions from the audienceBlight asked the following questions at the meet-ingMr Vierra, We're always hearing about all thesystems United Cable is buying or buildingaround the country And we're happy forUnited Cable's success, but on a personal notemost of us feel that the time for sharing thiseconomic success with all the employees isoverdue We don't have to read Fortune Mag-azine to verify United Cable's record earningsand growth, yet we're not making a wage wecan live on in this area There are smaller, lesssuccessful cable companies in this area that arepaying their starting employees more than Iam getting paid after five years of workinghard to get where I am today When, if ever,is United Cable going to see its way clear to-wards paying its faithful employees (the sameemployees that helped put United Cable in thetop ten of all cable companies in the country)as good as other cable companies are payingtheirs?We're not asking for outrageous salaries, we'reasking for salaries that reflect the kind of workwe do and the success of the company wework for In your annual report, you mentionyour dedication toward stock holders, which isfine But you must also be dedicated to appre-ciating the front line individuals that help putthis company where it is today We all feelpositive that United Cable is doing great and,as a matter of fact, won't go broke sharing itsrecord revenues with usSo, Mr Vierra, have I made a mistake in ex-pecting United Cable to be a good place towork, where I can make a decent living?The same day, a group of the Respondent's em-ployees gave Blight a letter with nine signaturesleveling the following criticism at the views Blightexpressed at the employee meetingDear BillAt the last All Employees Meeting, whenthe President of United came, you stated thatthe employees were not satisfied with their sal-aries and wanted more We feel that you werevery rude and uncouthWe do not appreciate you saying "the em-ployees" If you would like to express youropinions, along with opinions from the em-ployees, maybe you should get their names sothat we aren't included in your uncouth man-nersIf you feel you are treated unjustlyŠsee theUnion Some of us are satisfiedThank you(signatures)FOR YOUR INFORMATION, THIS ISNOT MANAGEMENT'S IDEAOn September 24, 1987, Blight responded to hiscoworkers with the following letter, which heposted on the union bulletin board 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo United Cable EmployeesIsn't it great, Mr Vierra can come out hereand tell us just how much money UnitedCable is making? He tells us we just loanedmillions to Ted Turner, were checking outEurope and were checking out AustraliaŠweare putting money here and we are puttingmoney there Yes, I have been worned latelyabout Ted Turner being able to pay his billsWhy don't they start putting more money inthe employees [sic] pockets? Mr Vierra statedin the meeting that he didn't even know whatwe were getting paid out here How can youlet Dave Leonard get up in front of you andsay anything? Why didn't anyone say aren'tyou the same man who got up in front of allof us the first part of this year making state-ments such as, "United Cable is thinking aboutselling this systemŠthis might be the end ofCable in this area forever and the Union calledthe Mayor and told him not to sign the fran-chise"ŠNONE OF WHICH WAS TRUEAnd to the employees who wrote me aletter after the meeting calling me rude anduncouthIt was obviously more difficult for me thanfor you, to sit there and listen to Mr Vierrabrag about United Cables [sic] great wealth,for these reasonsRecently a few committee members and Iparticipated in our contract negotiations, thecompany told us they could not afford to payemployee medical costs anymore, they couldnot afford to pay us what Gill Cable is payingtheir employees I guess your [sic] not outthere climbing 10 to 15 telephone poles a day,hanging 30 feet off the ground or crawling un-derneath houses Why dont't [sic] you cruisearound with an installer for a week and askhim how satisfied he is with his pay? And howcan you forget so soon Mano and his petitionto the NLRB? The same petition which manyof you signed under false pretenses? Whatabout the results of this same petition? Resultsthat brought to light company tactics. of inter-rogating employees about their own or fellowemployees [sic] union activities This wasagainst the law and they were STOPPEDthanks to other employees and myselfSo where do you get off telling me to seethe union? I am the union and I am one of thepersons who sat at the bargaining table a fewmonths back, speaking up for all of us so youcould have the pay your [sic] so happy withAS FOR A LIST OF NAMES, I NOTICETEN SIGNATURES ON YOUR LETTER,NONE OF WHICH INCLUDED ANYLINE TECHS, TECHNICIANS, INSTALL-ERS, ETC I RECEIVED 3 TIMES ASMANY PHONE CALLS AND STATE-MENTS THANKING ME FOR MYSTATEMENT THAN YOU HAVE SIGNA-TURES ON YOUR LETTERBill BlightShop StewardŠLocal 856On September 29, 1987, the Respondent dis-charged Blight In the Respondent's dischargeletter to Blight, District Manager Dieckmannstated that "[t]his communication [i e, Blight's Sep-tember 24 letter], all by itself, justifies (indeed,compels) your discharge" Dieckmann registeredthe following objections to Blight's letterYou implore employees not to allow [VicePresident Leonard] to say anything to them,You misrepresent [the vice president's] earlierstatements to employees and you criticize em-ployees because they did not challenge [thevice president] and accuse him of making state-ments, "none of which was true" In short,you incite employees to turn their backs on aCompany Vice President, to refuse to listen tohim, to refuse to meet with him, because, yousay, he is a har Also, you blatantly misrepre-sent cntical facts about the recent union con-tract negotiations You paint a quite inaccu-rate, and damaging, picture of the Company asone that "cannot afford" more wages and ben-efits You paint United Cable as a companythat either lied to its employees dunng thecontract negotiations or as a company in finan-cial distress Neither picture is true UnitedCable never took a "could not afford" positionabout any subject in the negotiations, and yourstatements to the contrary are falseYour September 24 letter misrepresents anddefames the Company, it outrageously inter-feres with the Company's quite legitimatedesire to maintain respect in the work place,and to maintain an orderly, responsible work-ing relationship between management and em-ployees for the mutual benefit of all con-cernedUnder the terms of the union contract, yourconduct can be, and is, labeled insubordina-tion It also can be, and is, characterized as of-fenses like insolence, abuse of management,defamation and/or business disparage-mentFinally, the discharge letter accused Blight of un-dermining the Respondent's renewed "relationship UNITED CABLE TELEVISION CORP141of acceptance and mutual respect" with the Union,with which it had "made peace" and agreed to"bury the hatchet"In our opinion, your statements to MrVierra were counterproductive You do nothelp the Company-Teamsters' relationship byencouraging the Company's President to bar-gain directly with you and your fellow em-ployees, in the very face of an existing collec-tive bargaining agreementBlight filed a timely grievance over the dis-charge under the appropnate provisions of the1987-1990 collective-bargaining agreement On Oc-tober 5, 1987, the Union filed an unfair labor prac-tice charge On October 28, 1987, the Regional Di-rector for Region 32 deferred the charge to thecontractual grievance procedure in accordancewith CoMyer Insulated Wire, 192 NLRB 837 (1971)B The Arbitrator's Opinion and AwardThe arbitrator conducted a hearing on April 5,1988, and issued his opinion and award November9, 1988 Before the arbitrator, the Respondent con-tended m essence that Blight's September 24, 1987letter to employees "constituted gross insubordina-tion" warranting discharge under the "just cause"provisions of the collective-bargaining agreementThe Respondent argued that the letter was neitherif concerted, Blight's manner of expression was sooutrageous as to remove it from the Act's protec-tion The Union's position was that Blight was dis-charged for protected concerted activityŠcommu-nication to other employees intended to inducegroup action on an issue of mutual concernŠandthat the Respondent failed to establish that the dis-charge would have taken place in the absence ofBlight's protected conduct Nor, the Union main-tained, did Blight disrupt the workplace by hiswritten communication to employees so as toexceed the bounds of protected activityThe arbitrator agreed with the Union that Blightwas engaged in concerted activity when he postedthe September 24 letter In evaluating whetherBlight's actions were protected, however, the arbi-trator found that Blight's motivation rendered hisactions only "partially protected" by the Act Ac-cording to the arbitrator, the protected status ofBlight's activity must be determined with referenceto the "climate of discord followed by the mutualdesire of the parties for detente" that preceded thedischarge and by whether Blight's motivation wasto foster or disturb that climate of "detente"That the Grievant was motivated to preventthe Company and the Union from "buryingthe hatchet" is the major and unmistakablefact that stands out from the grievant's con-duct It is clear by postmg the letter, he wastrying to stir things up so as to make it possi-ble to renege on the deal which the partieshad already approved, and again, a deal towhich he himself had also been a party Byputting the letter on the Union bulletin board,he incorrectly gave employees the impressionthat the Union was reneging on the detente towhich the parties had agreed they had at lastput in place Surely, because he was a shopsteward and not just an employee, he shouldnot have thus misrepresented the Union's posi-tion It was not the Union as such whichplaced the letter on the bulletin board criticiz-ing the vice-president's credibility The Unionwas not even informed by the Gnevant that hewas writing that letter, let alone that he in-tended to use the Union's bulletin board todenigrate the vice-president's integrity in suchan outspoken and challenging mannerThe arbitrator also found Blight's letter to em-ployees to be disloyal conduct In support of thisfinding the arbitrator found relevant the facts that(1) the letter to employees was in wntmg and notmerely expressed orally, (2) the act of posting theletter was "outside the relationship of the Unionand the Company and contrary to it", (3) Blight, asa former member of the union negotiating team,gave employees an "insider's view" that the Com-pany had lied to its employees during contract ne-gotiations and thereby intended "real harm" to hisemployer, (4) the language and tone of the letterwere "at the minimum disruptive and at the mostinflammatory", (5) in the "relatively closed-socie-ty" of industry, an employee's nghts to free speechare circumscribed to some extent in the employ-ment relationship, and (6) the shop steward is notentitled to operate "counter-clockwise to hisUnion," and, without the approval of his Union,cannot go off on a "frolic of his own"Based on these observations, the arbitrator con-cluded as follows(1) the Gnevant falls outside the zone of fullyprotected concerted activity because a goodpart of his motivation was to abort the rap-prochement reached between the Companyand the Union and because he demonstrated apattern of unacceptable behavior, (2) thoughthe Grievant did not have an absolute right tospeak out in the way that he did at the time hedid or for the reasons that he did, given theexpressed desire for detente by both partiesand the goal of "burying the hatchet" [foot- 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnote omitted] nonetheless the right to speakfreely partially protected him in that dischargebecame an improper penalty, (3) it is thereforethe Arbitrator's decision that the Grievantis to be reinstated but without back pay TheGrievant is admonished not to go outside theprocess of collective bargaining to pursue hisown goals whatever they may beThe arbitrator awarded Blight reinstatement with-out backpayC The Unfair Labor Practice Complaint andStipulationThe Regional Director did not defer to the arbi-trator's award and, on December 22, 1988, issuedcomplaint alleging that the Respondent dischargedBlight for his protected concerted activities in vio-lation of Section 8(a)(1) and (3) of the Act In itsanswer to the complaint, the Respondent deniedthe commission of unfair labor practices andaverred as an affirmative defense that the Boardshould defer to the opinion and award of the arbi-tratorIn March 1989, the Respondent, the ChargingParty, and the General Counsel entered into a stip-ulation in which they agreed that the proceedingcould be submitted directly to the Board for deci-sionIII CONTENTIONS OF THE PARTIESIt is not disputed that the proceedings before thearbitrator were fair and regular and that all partiesagreed to be bound by the decision of the arbitra-tor There is also no contention that the arbitratordid not consider both contractual and unfair laborpractice issuesRelying on Spielberg Mfg Co, 112 NLRB 1080(1955), and Olin Corp, 268 NLRB 573 (1984), theGeneral Counsel argues that the arbitrator's opin-ion and award are repugnant to the purposes andpolicies of the Act and therefore that the Boardshould not defer to the award Specifically, theGeneral Counsel contends that, contrary to the ar-bitrator, Blight was discharged for conduct thatwas fully protected by Section 7 of the Act Fur-ther, the General Counsel argues that there is noBoard precedent supporting the arbitrator's find-ings that Blight acted in a manner inconsistent withhis Union's wishes and that his letter was inflam-matory and disruptive Nor, argues the GeneralCounsel, was Blight's letter so defamatory, false, ordisparaging as to lose its protection under the ActBecause Blight's conduct was improperly labeled"partially" protected by the arbitrator as a predi-cate for denying him backpay, the General Counselsubmits, the award is "palpably wrong," and notentitled to deferral under Olin Corp, supraThe Respondent argues that the Board shoulddefer to the arbitrator's award because Olin Corpdoes not require that it be totally consistent withBoard precedent The Respondent notes that thearbitrator found that Blight was motivated by adesire to scuttle the agreement to "bury the hatch-et" between the Respondent and the Union andthereby discouraged the practice of collective bar-gaining The Respondent argues therefore that adecision by the Board declining to defer to theaward would itself disserve the pnnciples of collec-tive bargaining Finally, the Respondent contends,substitution of the Board's findmgs-of fact and con-clusions for those of the arbitrator would contra-vene the pnnciples of OlinIV DISCUSSIONWe agree with the General Counsel that the ar-bitration award is clearly repugnant to the purposesand policies of the Act and that deferral to theaward is therefore not warranted Under Olin, anarbitrator's award will be found repugnant to theAct if it is palpably wrong, i e, not susceptible toan interpretation consistent with the Act 2 Theissue here is whether the arbitrator's decision find-ing that Blight's letter was "partially protected"under Section 7 but denying backpay is susceptibleto an interpretation consistent with the Act 3First, we find merit in the General Counsel'scontention that the concept of "partial protection"advanced by the arbitrator in support of his award,is not recognized under the Act Either Blight'sconduct is protected by the Act or it is not Thearbitrator found that conduct which the partiesagree was the sole basis for Blight's discharge, i e,the posting of his September 24 letter to employ-ees, is protected concerted activity The denial ofbackpay can be reconciled with this finding only ifsomething Blight did results in forfeiture of his pro-tected statusWe find no support in the arbitrator's opinionand award or in the record before us for a findingthat Blight's letter was removed from the Act'sprotection For Blight to forfeit his Section 7 pro-tection, the tone and content of Blight's letter,which allegedly disparaged his employer, must beso "flagrant, violent, or extreme" as to renderBlight unfit for further service See Dregs & KrumpMfg, 221 NLRB 309, 315 (1975), enfd 544 F 2d320 (7th Cir 1976), S-B Mfg Co, 270 NLRB 485(1984) The arbitrator did not so find And, while2 268 NLRB at 5743 See also Cone Mills Corp, 298 NLRB 661, 665 (1990) UNITED CABLE TELEVISION CORP143the letter is hardly an example of an entirely tem-perate communication, we do not find it is so fla-grant or extreme as to remove Blight's conductfrom the Act's protections The Board has cau-tioned that "great care must be taken to distinguishbetween disparagement and what may be the airingof highly sensitive issues" Allied Aviation ServiceGo, 248 NLRB 229 (1980), enfd mem 636 F 2d1210 (3d Cir 1980) Indeed, because Blight's letterwas addressed to other employees and posted onthe union bulletin board, it was a form of intraun-ion communication, and, therefore, it is not evenclassifiable among those cases of third-party-direct-ed disparagement of an employer's product, busi-ness, or reputation, condemned as "disloyalty" bythe Supreme Court in NLRB v Electrical WorkersIBEW Local 1229 (Jefferson Broadcasting), 346 U S464 (1953) 4In finding that Blight's activities were not fullyprotected under the Act, the arbitrator relied onEmporium Capwell Co v Western Addition Commu-nity Organization, 420 U S 50 (1975) That relianceis misplaced In that case, employees were dis-charged after picketing and handbilling their em-ployer to protest allegedly racially discriminatoryemployment practices and after they sought to bar-gain directly with their employer about these prac-tices The Supreme Court found that the employ-ees' activity was unprotected The Court relied onthe principle of exclusivity, embodied in Section9(a) of the Act, which requires that representedemployees not bypass their collective-bargainingagent in airing grievancesIn contrast to the protest in Emporium Capwell,Blight addressed his letter and its message not tohis employer, but to fellow employees, and neitherthe content of the letter nor record evidence con-cerning its preparation and posting supports the ar-bitrator's finding that it was "intended to block theparties' desire for detente" Even assuming Blight'sletter-posting worked against his bargaining repre-sentative's prior pledge to "bury the hatchet" withhis employer, we note that the Board has recog-nized that dissident activity "which is in supportof, and does not seek to usurp or replace the certi-fied bargaining representative" is protected if it is"more nearly in support of the things which theunion is trying to accomplish" Energy Coal Part-nership, 269 NLRB 770 (1984) See also Dreis &Krump Mfg, supra at 316 Blight's letter advocatedhigher wages Respondent has not shown that thisposition was contrary to Local 856's goals So faras the record shows, the Union neither criticizednor disavowed Blight's letter, and it pursued a4 See generally Sacramento Union, 291 NLRB 540, sec III,A,1 (1988),and cases cited therein, enfd 889 F 2d 210 (9th Or 1989)grievance to arbitration on his behalf when he wasdischarged for posting itThus, we find nothing in the arbitrator's opinionand award that provides any basis for the Respond-ent's discharging Blight, apart from his activityprotected by Section 7, or that would warrant theforfeiture of his Section 7 protection or justifywithholding his backpay Accordingly, the awardis clearly repugnant to the Act, and we shall notdefer to it 5Based on our independent review of the record,we find that Blight was engaged in protected con-certed union activity on September 24, 1987, whenhe posted a letter on the union bulletin board at theRespondent's facility responding to employee criti-cism of his questions to the Respondent's president,and discussing work-related matters of mutual con-cern to all bargaining unit employees See RoadwayExpress, 279 NLRB 302 (1986) As the parties havestipulated that the September 24 letter was the solebasis for the Respondent's decision to dischargeBlight, and as we have found that posting the letterwas protected union activity, it follows that his dis-charge violated Section 8(a)(1) and (3) of the ActCONCLUSION OF LAWBy discharging Bill Blight for his protected con-certed activities, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction necessary to effectuate the policies of theAct Having found that the Respondent unlawfullydischarged Bill Blight, we shall order it to offerBlight immediate and full reinstatement to hisformer job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice tohis seniority or any other rights or privileges previ-ously enjoyed,6 and make him whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against him, as prescribed inF W Woolworth Go, 90 NLRB 289 (1950), plus in-5 We do not suggest that the deferral is foreclosed in all situationswhere an arbitration award provides less than a make-whole remedy SeeCone Mills Corp , supra, 667 fn 196 The parties stipulated that the Respondent's attorney and the discn-mmatee "had a discussion on or about November 11, 1988 about rein-statement" and that on behalf of Blight the Union orally refused the offerabout November 16, 1988 Our Order of reinstatement is without preju-dice to the Respondent's opportunity in compliance to demonstrate that Ithas already made a valid offer of reinstatement 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDterest as computed in New Horizons for the Retard-ed, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thatthe Respondent, United Cable Television Corpora-tion, Hayward, California, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a)Discharging or otherwise discriminatingagainst employees in regard to hire or tenure ofemployment, or any term or condition of employ-ment, because of their engaging in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the purposes of the Act.(a)Offer Bill Blight immediate and full reinstate-ment to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him wholefor any loss of earnings or other benefits sufferedas a result of the discrimination against him, in themanner set forth in the remedy section of the deci-sion.(b)Remove from its files any reference to theunlawful discharge of Bill Blight, and notify him inwriting that this has been done and that the dis-charge will not be used against him in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility in Hayward, California,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gional Director for Region 32, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."days in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against you in regard to hire or tenure of em-ployment, or any term or condition of employ-ment, because of your concerted activities for pur-poses of collective bargaining or other mutual aidor protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Bill Blight immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL remove from our personnel recordsany references to Bill Blight's unlawful discharge,and WE WILL notify him in writing that that actionwill not be used by us against him in the future.UNITED CABLE TELEVISION CORPORATION